Citation Nr: 1144648	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  10-14 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for prostate cancer to include as a result of exposure to ionizing radiation and zinc chromate.  

3.  Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1965.  

This case comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The case was subsequently transferred to the RO in No. Little Rock, Arkansas.    

The Veteran testified before the undersigned Veterans Law Judge at a Board Videoconference hearing in August 2011.  A transcript of this proceeding has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment records are negative for hearing loss upon entrance examination in June 1959 and separation examination in July 1965.  Periodic audiological examination reports dated in July 1959, September 1960, January 1963, and April 1964 also show normal hearing.  However, the September 1960 audiological report notes "tinnitus following exposure to noise."  Also, the Veteran's July 1965 separation examination notes "otitis media with perforation and draining ear secondary to pneumonia and throat infection."  The Veteran submitted a claim for service connection for bilateral hearing loss and tinnitus in July 2008 and was afforded a VA examination in February 2009.  

The February 2009 VA examiner diagnosed the Veteran with tinnitus and opined that the Veteran's tinnitus was related to military service given the in-service complaint of "tinnitus following exposure to noise."  The examiner also diagnosed the Veteran with bilateral hearing loss and noted that because the Veteran's hearing was normal upon separation the Veteran's current hearing loss was not related to any in-service noise exposure.  That examination is inadequate because the opinion is based on an inaccurate premise.  38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  As such, the Board finds that the February 2009 VA examiner should be given the opportunity to supplement her report and provide an opinion as to whether the Veteran's current bilateral hearing loss is related to his military service to include the Veteran's confirmed in-service noise exposure.  38 C.F.R. § 3.159(c)(4).  

Also, the Veteran contends that he was exposed to ionizing radiation and zinc chromate during his service as an aircraft technician with the United States Air Force.  Unfortunately, there is no Form DD 1141-Record of Occupational Exposure to Ionizing Radiation in the claims file confirming the alleged exposure, nor are there any other official records in the claimant's file supporting this assertion.  A review of the claims file shows that the RO attempted to verify the Veteran's claimed exposure to ionizing radiation by submitting a request for radiation dose information for the Veteran to the United States Air Force.  A September 2009 response notes the following:  

In response to your request dated 16 Sep 09, we queried the occupational radiation exposure monitoring records in the USAF Master Radiation Registry (MRER) for this Veteran.  We found no external or internal exposure date on this individual.  The MRER is the single repository for occupational radiation exposure for all Air Force personnel.  Even though our records date back to 1947, there appears to have been cases where early records, especially DD Form 1141, were maintained in the individual's military medical record or by the local unit and were not forwarded for inclusion in the central repository.

On remand, the RO should contact the Veteran's "local unit" and request all available records regarding his alleged in-service occupational radiation exposure or exposure to any other harmful chemicals.  The search must continue until it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).    

The Veteran was most recently afforded a VA examination regarding his service-connected PTSD in March 2009.  In his October 2009 notice of disagreement he argued that the most recent VA psychiatric examination report is inadequate because the examiner only spent five minutes talking to the Veteran.  Also, during the August 2011 Board hearing the Veteran and his wife testified that since the March 2009 examination his PTSD has worsened.  Specifically, the Veteran reported an increased number of panic attacks since the March 2009 VA examination.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the allegations of an inadequate prior examination as well as an increase in severity since the last examination, the Veteran should be afforded another VA examination for his PTSD.   

Finally, a review of the claims file shows VA treatment records dated through March 2010.  During the August 2011 Board hearing the Veteran indicated that he was receiving regular VA treatment for his PTSD.  On remand, the RO should attempt to obtain any outstanding VA treatment records dated from March 2010 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Afford the February 2009 VA examiner the opportunity to supplement her report.  The examiner should again opine as to whether it is at least as likely as not that the Veteran's bilateral hearing loss is related to his military service, to include the Veteran's alleged noise exposure.  The examiner is notified that service connection for hearing loss is not precluded where hearing was within normal limits at separation.  38 C.F.R. § 3.385.   

Complete rationale for any opinion expressed should be provided.  

If the February 2009 VA examiner is unavailable or determines that another examination is needed, the AMC/RO should schedule the Veteran for a new VA examination and direct the new examiner to give his or her opinion regarding the above question. 

2.  Contact the Veteran's "local unit" and request all available records regarding his alleged in-service occupational radiation exposure.  If these records are unobtainable a negative reply should be noted in writing and associated with the claims folder and the Veteran should be notified.

3.  Obtain any outstanding VA treatment records from March 2010 to the present.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

4.  Schedule the Veteran for a VA examination to identify the current level of impairment resulting from his service-connected PTSD.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.  

4.  After the development requested above has been completed to the extent possible, readjudicate the Veteran's claims.  If any benefit sought continues to be denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


